 



Exhibit 10.18
Novell, Inc.
Amendment 2005-1
to Severance Agreement
     THIS AMENDMENT 2005-1 (the “Amendment”) to the Severance Agreement (the
“Agreement”) entered into on May 29, 2003 between Novell, Inc. (the “Company”)
and Ronald W. Hovsepian (the “Executive”) is dated as of October 31, 2005.
     WHEREAS, the parties entered into the Agreement in order to provide the
Executive with appropriate severance payment rights in the event of his
termination from the service of the Company;
     WHEREAS, the parties have now agreed that the Agreement shall be amended in
relevant part to provide certain additional separation benefits to the
Executive;
     WHEREAS, in connection with, and contingent upon, the execution of this
Amendment, the Company has granted to the Executive (i) 300,000 non-qualified
stock options with respect to the Company’s common stock (half of which are to
vest with reference to the Executive’s continued service with the Company
(“Service Vesting”), and the other half to vest with reference to the attainment
of certain performance goals (“Performance Vesting”)), and (ii) 300,000 shares
of restricted common stock of the Company (half of which restricted common stock
shares are to vest subject to Service Vesting, and the other half to vest
subject to Performance Vesting), with all such grants subject to the terms and
conditions as set forth in the grant documents.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements hereinafter set forth and intending to be legally bound, the
Company and the Executive agree as follows:
     1. Except as otherwise specifically provided herein, all provisions of the
Agreement are ratified and confirmed, and shall continue to apply in accordance
with their terms.
     2. A new Section 2(c) is added to the Agreement as follows:
     (c) Termination in the Event of Separation from Service of Current CEO. In
the event of a Qualifying Termination (as described in Section 2(c)(i) below),
the Executive shall be provided the Separation Benefits (as described in
Section 2(c)(ii)).
          (i) Qualifying Termination: A Qualifying Termination shall be deemed
to have occurred if (A) the individual occupying the position of Chief Executive
Officer of the Company as of the date of this Amendment is no longer the Chief
Executive Officer of the Company; (B) the Executive is not named Chief Executive
Officer of the Company following the occurrence described in Section 2(c)(i)(A);
and (C) the Executive resigns

1



--------------------------------------------------------------------------------



 




his position voluntarily within one year of the date of the occurrence described
in Section 2(c)(i)(A) following his provision of written notice to the Company
of the asserted occurrence of a Qualifying Termination at least 120 days prior
to his date of resignation.
          (ii) Separation Benefits: The Separation Benefits shall consist of:
          (1) 150% of Executive’s Base Pay, payable as follows: (x) 50% of such
aggregate amount shall be payable to him in a lump sum in the seventh month
following his Termination Date; and (y) the remaining 50% shall be payable in
equal monthly installments following the month in which the lump sum payment is
made, consistent with the Company’s past payroll practices.
          (2) Executive’s pro rated Incentive Pay for the year in which his
Termination of Employment occurs. The pro rated Incentive Pay shall be based on
the Executive’s Incentive Pay for the year in which Executive’s Termination Date
occurs, multiplied by a fraction, the numerator of which is the number of days
during which Executive was employed by the Company in the year of his
termination and the denominator of which is 365. Such pro rated Incentive Pay
shall be aggregated with the amount payable pursuant to subsection (1) above and
paid in the same form and over the same period as described in that subsection.
          (3) For a period of twelve (12) months following Executive’s his
Termination Date, Executive shall continue to receive the medical and dental
coverage in effect on his Termination Date (or generally comparable coverage)
for himself and, where applicable, his spouse and dependents, as the same may be
changed from time to time for employees generally, as if Executive had continued
in employment during such period; or, as an alternative, the Company may elect
to pay Executive cash in lieu of such coverage in an amount equal to Executive’s
after-tax cost of continuing comparable coverage, where such coverage may not be
continued by the Company (or where such continuation would adversely affect the
tax status of the plan pursuant to which the coverage is provided). If the
Executive does not receive the cash payment described in the preceding sentence,
the Company shall take all commercially reasonable efforts to provide that the
COBRA health care continuation coverage period under section 4980B of the Code,
shall commence immediately after the foregoing twelve (12) month benefit period,
with such continuation coverage continuing until the earlier of (i) the end of
the applicable COBRA health care continuation coverage period or (ii) the date
on which Executive is covered by the medical and dental coverage of his
successor employer, if any.
          (4) With respect to any Company unvested stock options held by the
Executive as of the date of such Qualifying Termination which options, by their
terms, are subject to Service Vesting, and which were granted on or before the
date hereof, the Company shall fully accelerate the vesting of such stock
options. Such options, plus any other options that previously became exercisable
and have not expired or been exercised, shall remain exercisable,
notwithstanding anything in any other agreement governing such options, until
the latest of (A) December 31 of the calendar year in which his Termination Date
occurs; (B) the 15th day of the third month following his

2



--------------------------------------------------------------------------------



 




Termination Date; or (C) the date of termination of the options originally set
forth in the relevant grant agreement. Executive’s options that are subject to
Performance Vesting shall continue in effect subject to the terms and conditions
set forth in the relevant grant agreement.
          (5) With respect to any shares of Company common stock held by the
Executive that are, at the time of Qualifying Termination, subject to the
Company’s repurchase right upon termination of the Executive’s employment
(“Restricted Stock”) and subject to Service Vesting, and which were granted on
or before the date hereof, the Company shall waive such repurchase right as to
all such shares and the shares shall be fully vested and nonforfeitable. Any
Restricted Stock held by the Executive that is subject to Performance Vesting
shall continue in effect subject to the terms and conditions set forth in the
relevant grant agreement.
          (6) Executive shall receive any amounts earned, accrued or owing but
not yet paid to Executive as of his Termination Date, payable in a lump sum, and
any benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.
          (iii) Effect of Election. In the event that the Executive experiences
a Qualifying Termination and elects to receive the Separation Benefits, he shall
be deemed to have waived any right to severance benefits under any other
provisions of this Agreement. All other provisions of the Agreement, including,
but not limited to Section 10 of the Agreement, shall continue to apply. With
respect to Section 11, subsection 11(a) shall not apply in the event the
Executive experiences a Qualifying Termination and elects to receive the
Separation Benefits under this Section 2(c).
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered as of the date first written above.

         
NOVELL, INC.
       
 
       
By: /s/ Jack L. Messman
       
 
       
 
       
Name: Jack L. Messman
       
 
       
Title: Chairman and Chief Executive Officer
       
 
       
EXECUTIVE
       
/s/ Ronald W. Hovsepian
       
 
Ronald W. Hovsepian
       

4